Citation Nr: 0430032	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  02-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include sleep apnea.


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from September 
1985 to September 1995.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
denied service connection for sleep apnea.  

In July 2003, the veteran testified at a hearing at the RO 
before the undersigned, who has been designated to make the 
final disposition of this proceeding for VA.
 
In a February 2004 decision, the Board determined that new 
and material evidence had been submitted to reopen a claim of 
service connection for a sleep disorder, to include sleep 
apnea, and remanded the appeal for additional action.  The 
Board now undertakes further review of the appeal.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  There is no competent evidence to show that the veteran 
currently manifests a sleep disorder, to include sleep apnea, 
that is etiologically related to his period of active 
service.


CONCLUSION OF LAW

The veteran's sleep disorder, diagnosed as sleep apnea, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The VCAA and its implementing regulations are 
applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not provided prior to the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  See Pelegrini II, 18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent after the RO's 
initial determination in April 2001.  Nevertheless, notice 
was sent prior to the transfer and certification of the 
veteran's appeal to the Board, and, as explained herein 
below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II. 

In the VCAA notice sent to the veteran in April 2003, the RO 
advised the veteran of what was required to prevail on his 
claim for service connection, what specifically VA has done 
and would do to assist in that claim, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim for service 
connection for a sleep disorder in the April 2001 rating 
decision, the statement of the case issued to him in 
September 2002, and the supplemental statement of the case 
issued to him in August 2004.  See 38 U.S.C.A. §§ 5102, 5103.  
In these documents the RO informed the veteran of the reasons 
for which his claim was denied and the evidence it had 
considered in denying the claim, with reference to the United 
States Code provisions of the VCAA.  Finally, throughout his 
appeal the veteran has been provided with contact information 
in the event he had any additional evidence or information, 
or any questions, for VA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file contains 
the veteran's service medical records, as well as private and 
VA treatment records identified by the veteran as pertinent 
to the appeal.  The veteran was afforded a personal hearing 
before the undersigned in July 2003, where he indicated that 
he was not currently receiving treatment from a private 
physician.  At the hearing, he noted that he would obtain a 
statement from his former chief in the Navy to support his 
claim, but he did not thereafter provide such.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A.§ 5103A (d).  
The Board notes that it remanded this claim in February 2004, 
in part to provide the veteran a VA examination.  As part of 
that examination, the examiner was requested to furnish an 
opinion as to the likelihood that any current sleep disorder 
had its onset during the veteran's period of service or was 
otherwise related to his period of active service.  The 
examination was scheduled in June 2004, but the veteran 
failed to appear.  He had been informed in the February 2004 
Board decision that under the provisions of 38 C.F.R. § 3.655 
his failure, without good cause, to report for the scheduled 
examination could result in the denial of his claim.  
Furthermore, letters dated in March 2004 and May 2004 from 
the RO emphasized the importance of reporting for VA 
examinations, and urged the veteran to contact the RO if he 
could not appear for such.  He was also informed that his 
claim would be decided based on the evidence available to 
review, if he failed to report for the scheduled examination.  
To date, the veteran has not responded to any of these 
communications, has not furnished any reason for his failure 
to appear for the examination, and has not indicated a desire 
for a rescheduled examination.  

The Board emphasizes that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, VA made substantial efforts to assist 
the veteran by affording him an opportunity for an 
examination, and properly notified as to the date, time and 
location of such examination.  The veteran did not appear for 
the scheduled examination, has not provided good cause for 
such failure to report, and has not otherwise indicated his 
willingness to report for a rescheduled examination.  As 
such, further attempts to schedule the veteran for an 
examination pertinent to this claim would be futile.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Service Connection for a Sleep Disorder

A.  Factual Background

The veteran served on active duty from September 1985 to 
September 1995.  His service medical records show no 
complaints, findings, or diagnosis of a sleep disorder at the 
time of his enlistment physical examination in July 1985.  In 
a record dated in March 1987, the veteran sought treatment, 
complaining that he felt lethargic for a period of six 
months.  He reported that he had been working long hours from 
a new assignment, had an irregular exercise and sleeping 
pattern, and that he found it difficult to stay awake during 
work or maintain full alertness while awake.  He was 
requested to keep documentation of his sleep, exercise and 
diet.  He returned in three weeks, indicating that he had no 
problem initiating sleep but that he awoke feeling tired.  He 
reported snoring, no weight loss, and eating lots of "junk 
food."  Physical examination findings were within normal 
limits.  The assessment was fatigue of unclear etiology; rule 
out hypothalmia, diabetes, metabolic disorders and sleep 
apnea.  Laboratory studies of blood and urine were ordered.  
At the time of physical examinations in August 1989 and 
February 1992, and at the time of is physical examination for 
separation purposes in August 1995, there were no complaints, 
findings, or diagnosis of a sleep disorder.  

The veteran underwent a VA examination in April 1996.  He 
reported problems with daytime fatigue and frequent 
somnolence and snoring at night for the past several years.  
He had not had a formal sleep evaluation to date.  He 
indicated that he worked and participated in sports, and did 
not have accidents or other problems related to the 
somnolence to date.  The examiner's assessments were daytime 
fatigue, frequent snoring, and somnolence.  The examiner 
noted that the veteran did not have a formal sleep disorder 
diagnosed to date, and stated that the veteran's symptoms did 
not seem to interfere with his currently daily activities.  

A statement from the veteran's spouse dated in April 1997 
indicates that she frequently noticed her husband falling 
asleep while driving.  She states that she worried that he 
would choke in his sleep. 

The veteran underwent an VA examination in September 1997.  
He reported a history of daytime fatigue, daytime somnolence 
and nighttime snoring.  He stated that he had been told that 
he had apneic spells at night.  No sleep studies had been 
performed to date.  He reported that he nodded off 
occasionally during the day, but did not have accidents or 
injuries in relation to such.  He reported no other symptoms 
or problems, or any evaluation or treatment.  Physical 
examination was normal, and the veteran appeared alert and 
oriented.  Neurological examination revealed normal cranial 
nerves and normal sensory, motor function and reflexes 
throughout.  There were no pathological reflexes.  A sleep 
study was ordered to rule out sleep apnea, and it was normal.  
The examiner diagnosed the veteran with mild, chronic 
excessive daytime sleepiness syndrome.    

The veteran underwent an overnight polysomnography with nasal 
continuous positive airway pressure titration at the Virginia 
Mason Hospital Sleep Disorders Center in February 1998.  The 
report indicated that the veteran had previously undergone a 
sleep study in January 1998 that showed mild to moderate 
obstructive sleep apnea syndrome.  The results of the 
February 1998 testing showed that the veteran obtained 6.6 
hours of sleep, which was .5 more hours than the study from 
the previous month.  Sleep related breathing problems, 
periodic limb movements and sleep disturbances were noted.  
The assessment was mild to moderate obstructive sleep apnea 
syndrome.  

In a letter dated in September 1998, Richard Kahlstrom, M.D., 
indicates that the veteran was his patient who had a 
longstanding history of excessive daytime somnolence, severe 
snoring, witnessed apnea episodes and unrefreshing sleep.  He 
remarked that the veteran's service records documented these 
complaints (there is no indication whether or not the doctor 
personally reviewed the service records).  The veteran 
related that his bunkmates in service complained about his 
sleep habit, and that symptoms of unrefreshing sleep, daytime 
sleepiness, and morning headaches were present during service 
and continued thereafter.  He related to the doctor that he 
underwent a home sleep study during service, which was 
negative, but that his airflow sensor fell off during the 
study.  Dr. Kahlstrom commented that an unconnected airflow 
sensor would be unable to document sleep apnea.

A September 1998 VA outpatient treatment record shows that 
the veteran was treated with CPAP (continuous positive airway 
pressure) for sleep apnea.

The RO received statements from two fellow servicemen of the 
veteran in June 2000.  In one statement, it was reported that 
he witnessed the veteran falling asleep while standing on 
watch during service.  He related another incident in service 
where the veteran fell asleep in the car when the two went 
out.  He reported that the veteran snored loudly and that he 
was afraid the veteran was about to choke.  He awakened the 
veteran and advised him to seek treatment.  He also noted 
that the veteran would fall asleep while driving.  In the 
other statement, it was reported that he witnessed the 
veteran being written up for falling asleep during watch.  He 
stated that he had known the veteran for 15 years and had 
always felt that he had a sleeping disorder. 

During a VA examination in May 2002, the veteran reported 
headaches, which he related to sleep apnea.  He reported that 
he had somnolence and fatigue during service and was written 
up several times for falling asleep.  He reported that he has 
fallen asleep while driving in town and had some minor 
injuries and minor motor vehicle accidents from falling 
asleep.  He indicated that he tried to use a CPAP unit but 
could not tolerate it after two months.  He stated that he 
was not currently using any sort of device.  In the 
assessment, the examiner noted that the veteran associated 
headache complaints with his sleep disorder.  

At a July 2003 hearing before the undersigned, the veteran's 
described that throughout service he was tired all of the 
time and was disciplined for being asleep on watch.  He 
indicated that he currently had the same symptoms, was still 
tired, and did not take certain jobs for fear he would fall 
asleep.  He believed that he had sleep apnea during service.  
He stated that the sleep study performed by the VA was 
incomplete because his "leads" came off through the night.  

B.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 5.
       
The veteran claims that service connection for a sleep 
disorder is warranted.  He maintains that he currently has 
sleep apnea that is related to complaints of daytime 
sleepiness, which are documented in service medical records.  

In careful consideration of the veteran's contentions as well 
as his medical records, the Board finds that there is no 
competent evidence to show that the veteran's current sleep 
disorder, diagnosed as sleep apnea, is etiologically related 
to his period of service.  

The record contains evidence of a current diagnosis of sleep 
apnea, and service medical records indicate that, for a short 
period in 1987, the veteran complained of lethargy and 
fatigue during service.  However, there is no medical 
evidence substantiating that the veteran's sleep apnea is 
etiologically related to his complaints of lethargy and 
difficulty staying awake during the daytime in 1987, or 
otherwise to his period of service.  The veteran's service 
medical records do not reflect any continuing complaints of 
fatigue after 1987, to include on the physical examinations 
in 1989, 1992, and 1995; nor is there a diagnosis of a sleep 
disorder in the service records.  

The veteran underwent VA examinations in April 1996 and 
September 1997, and a sleep study in connection with the 
latter examination was normal.  The veteran was initially 
diagnosed with sleep apnea in February 1998, after a private 
sleep study was conducted.  In September 1998, Dr. Kahlstrom 
comments that the veteran's sleep apnea symptoms were 
longstanding and that service records document complaints of 
excessive daytime somnolence, severe snoring, witnessed apnea 
episodes and unrefreshing sleep.  However, it is the Board's 
judgment that such statements of Dr. Kahlstrom lack probative 
value in regard to the requirement for nexus evidence in this 
case.  

Dr. Kahlstrom's comments regarding the longstanding nature of 
the veteran's symptoms appear to be based entirely on medical 
history provided by the veteran.  Despite the fact that the 
doctor indicated that the complaints were documented in the 
service records, there is no indication that he in fact 
reviewed such records.  He did not reference them in any way, 
by providing dates of reference for example.  A review of the 
actual service medical records does not document severe 
snoring or witnessed apnea episodes, as indicated by him.  
Nor did Dr. Kahlstrom refer to additional medical evidence in 
the record, such as a normal sleep study conducted by VA in 
September 1997.  It could be that the negative sleep study, 
which the veteran informed him about, was not in fact the 
"home sleep study" performed in service, as noted by Dr. 
Kahlstrom, but rather the post-service study conducted by the 
VA.  In any case, such inaccuracies or ambiguities serve to 
raise strong suspicions that the doctor was not informed of 
the veteran's history by reviewing other documents in the 
claims file but through the veteran's own recitation of his 
medical history.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Such determination 
includes accounting for evidence which it finds to be 
unpersuasive.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).  Here, as noted, the Board finds the 
statements of Dr. Kahlstrom to be nonpersuasive.  First, such 
was offered apparently at the request of the veteran based on 
history reported by him.  As such it does not carry the 
probative weight of a medical opinion offered by a physician 
with direct knowledge of the veteran's case and with support 
from an accurate citation of evidence in the claims file as 
well as citation to accepted medical principles.  The Court 
has specifically found that the weight of a medical opinion 
is diminished where that opinion is based on an inaccurate 
factual premise or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

Second, it is also well established that the Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and more 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.  This, in part, is the 
instant case.  As noted above, when reviewed side by side 
with actual service records, it is clear that Dr. Kahlstrom's 
statements are based on review of the veteran's current 
medical chart and the report of medical history proffered by 
the veteran, as opposed to documentation made contemporary 
with service.  There were complaints of fatigue documented in 
service; however, severe snoring and witnessed apneic 
episodes were not among the complaints.  Further, the service 
records do not show that the veteran underwent a "home sleep 
study," as noted by the doctor.  

Thus, with respect to a nexus between current disability and 
service, the Board finds that the preponderance of the 
competent and credible evidence of record is against such 
finding.  Dr. Kahlstrom's statements concerning the 
longstanding nature of the veteran's sleep problems lack 
probative value as nexus evidence in the face of service 
records that show complaints of lethargy and fatigue for a 
brief period of time in service in 1987 - but not thereafter 
until years after discharge from service in September 1995.  

There is no other medical evidence of record that is 
probative of the question of whether the veteran's currently 
diagnosed sleep apnea was initially manifest during service.  
Unfortunately, as noted above, the veteran failed to appear 
for a VA examination to address this very question.  
Consequently, this decision is made based on the available 
evidence in the record.  See 38 C.F.R. § 3.655.  

The veteran has furnished evidence in the form of statements 
of two fellow servicemen, in an attempt to show a 
relationship between his current disability and service.  The 
fellow servicemen offer statements that the veteran fell 
asleep during unusual times in service.  Although they as 
well as the veteran are competent to testify as to the 
veteran's symptoms or furnish observations, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, absent competent medical evidence available 
to the Board demonstrating a nexus between the current sleep 
apnea and the veteran's period of service, there is no basis 
upon which to grant service connection.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a sleep disorder, to include 
sleep apnea, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for a sleep disorder, to include sleep 
apnea, is denied.



	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



